Citation Nr: 1612914	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  11-20 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a bilateral wrist disability.

2.  Entitlement to service connection for a right thumb disability.

3.  Entitlement to service connection for a bilateral eye disability.

4.  Entitlement to service connection for a right knee disability.

5.  Entitlement to service connection for a disability due to burns of the right hand and fingers.

6.  Entitlement to service connection for an acquired psychiatric disability, to include a depressive disorder.

7.  Entitlement to service connection for a left leg disability.

8.  Entitlement to service connection for a disability manifested by shaving holes on face.

9.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).

(The Veteran's claims of entitlement to service connection for a cervical spine disability is the subject of a separate Board decision.)


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from January 1978 to May 1988; he also had a period of active duty as a Reserve Member from September 1976 to January 1977.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in December 2014.  This matter was originally on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In July 2014, the Veteran testified at a videoconference hearing.  A transcript of that hearing is of record.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The issues of entitlement to service connection for a bilateral eye disability, a disability due to burns of the right hand and fingers, an acquired psychiatric disability, a left leg disability, a disability manifested by shaving holes on face, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A chronic bilateral wrist disability was not manifested during service and is not shown to be related to active service; arthritis was not manifested within a year of separation from service.

2.  A chronic right thumb disability was not manifested during service and is not shown to be related to active service; arthritis was not manifested within a year of separation from service.

3.  A chronic right knee disability was not manifested during service and is not shown to be related to active service; arthritis was not manifested within a year of separation from service.


CONCLUSIONS OF LAW

1.  A chronic bilateral wrist disability was not incurred in or aggravated by service; wrist arthritis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  

2.  A chronic right thumb disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1131; 38 C.F.R. § 3.303.
  
3.  A chronic right knee disability was not incurred in or aggravated by service; right knee arthritis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

Pursuant to the Board's December 2014 Remand, the Appeals Management Center (AMC) requested that the Veteran provide information regarding any in-service hospitalizations for treatment for his wrists, right thumb, and right knee; obtained service personnel records as well as medical and adjudication records from the Social Security Administration, readjudicated the Veteran's claim, and issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's December 2014 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in May 2009, June 2009, and November 2009 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  Moreover, during the July 2014 Board hearing, the undersigned explained the issues on appeal and asked questions designed to elicit evidence that may have been overlooked with regard to the claim. These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2).

Only very few of the Veteran's service treatment records are available.  In cases where the Veteran's service treatment records are unavailable through no fault of the Veteran, there is a heightened obligation to explain findings and to carefully consider the benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  There is also a heightened obligation to assist the claimant in the development of his case.  Id.  In this case, the Veteran was contacted by telephone in July 2009 by an official at the RO.  The Veteran reported that he did not have any copies of his service treatment records or copies of any treatment records from the VA medical center (VAMC) in Milwaukee.  The Veteran reported that he had been seen at VAMC Milwaukee in March 2007 to January 2008.  The Veteran denied having in-service treatment or any secondary sources of information.  Thus, there is no evidence that additional records have yet to be requested, or that additional examinations are in order.  

Service Connection

The Veteran seeks service connection for a bilateral wrist disability, a right thumb disability, and a right knee disability.

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

The Board notes that the Veteran testified in July 2014 that it was his right wrist and not his left wrist which was broken prior to service.  The Veteran testified that he broke his right wrist twice and his left wrist once while changing starters while he was in charge of the motor pool; each time he went to the hospital; and each time his wrist was casted.  The Veteran testified that he broke his thumbs when the steering wheel of the vehicle he was driving spun one way and then back the other way while his thumbs were inside the spokes of the steering wheel; both hands were casted.  The Veteran testified that he tore his meniscus in multiple jeep accidents.  It is noted that the Veteran has never claimed that a wrist, thumb, or knee disorder was related to any incident of combat.

Service treatment records do include a February 1988 Report of Medical History completed by the Veteran in conjunction with his separation examination in which he reported having, at some point in time, broken bones.  The Board notes that the handwritten medical provider's notes are illegible.  Even assuming, however, for the sake of argument that the Veteran suffered these injuries to his wrists, right thumb, and right knee during service, the Board cannot conclude a "chronic" bilateral wrist, right thumb, or right knee condition was incurred during service.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.   For a showing of chronic disability in service there is required a combination of manifestations sufficient to identify the disorder, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  In this case, on the clinical examination for separation from service, the Veteran's upper extremities and lower extremities were evaluated as normal.  Thus, there is no medical evidence that shows that the Veteran suffered from a chronic wrist, right thumb, or right knee disorder during service. 

As for statutory presumptions, service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Arthritis can be service-connected on such a basis.  However, the first showing of wrist or knee arthritis was not until many years after the Veteran's discharge from service.  

Alternatively, when a chronic disease is not present during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology.  Although the Veteran reports continuity of post-service wrist, thumb, and knee pain, the Board finds his allegations to be of limited probative value.  The file contains VA treatment records dated prior to the date the Veteran filed his claim for compensation which are absent any complaints of wrist, thumb, or knee pain.  A VA Primary Care Office/Clinic Note dated in March 2007 indicates that the Veteran was there for the first time and that he had been in a motor vehicle accident a few days before.  The provider noted that past medical history and past surgical history was unremarkable.  A January 15, 2008 Addendum to an Emergency Department Note indicates that the Veteran had prior surgical history of right hand many years before and no prior medical history, and no upper extremity or lower extremity complaints.   A January 27, 2008, Addendum to an Emergency Department Note indicates that the Veteran had neck pain radiating down his left arm to his hand with numbness and tingling but he denied any weakness or right sided symptoms or lower extremity symptoms.  Even a July 2014 VA psychology note indicates that the Veteran reported having chronic pain in his wrists and knees with initial pain onset in 2007.  Thus, in light of the lack of any relevant history for wrist, right thumb, and right knee problems reported between the Veteran's discharge from service in May 1988 and 2007, service connection is not warranted under 38 C.F.R. § 3.303(b). 

When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service. 38 C.F.R. § 3.303(d). To prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  

In this case, the Veteran has been diagnosed as having a healed left wrist fracture, a normal right wrist, a normal right thumb, and right knee patellofemoral degeneration.  The Board notes that the VA treatment records show diagnoses of chronic arthritis changes in right wrist, right wrist tendonitis, and thumb arthralgia.  A June 2011 right knee x-ray indicates minimal degenerative disease involving patellofemoral joint compartment.
 
The remaining question, therefore, is whether there is medical evidence of a relationship between the any of the current disabilities and the Veteran's military service.  No medical professional, however, has ever related a wrist, right thumb, or right knee condition to the Veteran's military service.  

The Veteran underwent VA examination in June 2011.  After review of the claims file, interview with the Veteran, and physical examination, the examiner opined that a right knee degenerative joint disease at the patellofemoral joint was less likely than not related to his military service.  The examiner explained that the Veteran described a major trauma, falling out of a moving vehicle at discharge from his military service but that there was no disability of his right knee noted.  The examiner also explained that the changes noted are minimal and that comparing previous x-ray in June 2010, it was read as no significant knee abnormalities, which was well after his military service.  The examiner stated that if the trauma to his right knee which reportedly happened in the military service, an abnormality would be expected to have been seen on x-ray prior to 2011.  The examiner noted that in addition, the Veteran was involved in at least one motor vehicle collision after the military service that required medical attention in 2007.  

The examiner noted that the Veteran's right wrist on examination was normal and that x-ray of the left wrist in March 2010 was consistent with the pre-service injury reported -- a left wrist fracture sustained prior to the Veteran's military service at the age of 17.  The examiner opined that the condition of a healed fracture of the left wrist was not related and it was less likely than not that this pre-existing left wrist fracture, which was healed, had been permanently aggravated beyond its normal progression, as the fracture had likely healed prior to his military service.  The examiner again noted that there was no report of disability of the wrist upon separation from the military service and no signs of arthritis of the left wrist.  

With respect to the right wrist, the examiner noted that the examination and x-rays were normal.  With respect to the right thumb, the examiner noted that there was no fracture, arthritis, or residuals from an old fracture on the radiological studies.  
The examiner noted that his right wrist and right thumb symptomology could be related to other conditions such as a cervical radiculopathy or another mononeuropathy.  

A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) [service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service].  In this case, the medical evidence does not show treatment or diagnosis of these problems until nearly 20 years after service. 

Thus, the record is absent evidence of any chronic wrist, right thumb, and right knee problems during service, competent evidence of wrist or right knee arthritis within a year following service, credible evidence of continuity of symptomatology, and competent evidence of a nexus between service and currently diagnosed wrist, thumb, and right knee disorders.

The Veteran contends that his bilateral wrist, right thumb, and right knee disorders are related to his service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, etiology, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application. 



ORDER

Entitlement to service connection for a bilateral wrist disability is denied.

Entitlement to service connection for a right thumb disability is denied.

Entitlement to service connection for a right knee disability is denied.


REMAND

By rating decision dated in August 2015, the RO denied service connection for burns of the right hand and fingers, depression, a left leg condition, and shaving holes in the face.  In October 2015, the RO received the Veteran's Notice of Disagreement with the denials of service connection for all issues.  The RO must issue a Statement of the Case and provide the Veteran an opportunity to perfect his appeal as to these issues.  Therefore, the appropriate Board action is to remand the issue to the RO for the issuance of a Statement of the Case.  Manlincon v. West, 12 Vet. App. 238 (1999).

The Veteran also seeks service connection for a bilateral eye disability.  The Board notes that the record includes an April 1976 enlistment examination at which time the Veteran was noted to have right eye uncorrected distant vision of 20/200 and left eye uncorrected distant vision of 20/30 as well as poor vision of the right eye and aphakia.  The Veteran's service treatment records include a November 1987 Consultation Report which notes that the Veteran had been punched in the right eye and that he experienced persistent foreign body sensation, pain, redness, headache, and decreased vision.  At separation from service, Report of Medical Examination noted corneal scar and cataract of the right eye, and defective uncorrected distant vision of both eyes of 20/200+.  

The Board remanded the issue of entitlement to service connection for a bilateral eye disability in January 2014.  At that time, the Board directed that the Veteran be afforded a VA eye examination.  The Board also directed that for any eye disorder that the examiner finds existed prior to the Veteran's entrance into active duty, it should be determined whether there is clear and unmistakable evidence that the disorder was not aggravated during active service.

On examination in June 2015, the examiner diagnosed the Veteran as having globe rupture with aphakia, corneal laceration, and strabismus of the right eye since age 3 when he was injured by a fork.  The examiner noted that the Veteran had a recess resect muscle operation to help alignment in February 2013 but that there was no way to improve the function of the right eye vision because the severe childhood injury damaged the retina.  The examiner noted that the Veteran complained that the operated eye was still not straight (6 prism diopters ET).  The examiner noted that vision in the damaged eye was limited to counting fingers with faulty field responses.  On physical examination, the Veteran had 5/200 uncorrected/corrected near and distant vision in the right eye.  The right eye macula and retina were scarred.  The examiner noted, "This is a difficult case to sum[m]arize but the damage to the right eye at age 3 was significant.  He is difficult to examine and he tends to blame all the problems on the outcome of the muscle surgery of Feb[ruary] 2013.  All the damage is at least as likely as not due to the childhood injury.

Unfortunately, the examiner did not determined whether there is clear and unmistakable evidence that the preexisting right eye disorder was not aggravated during active service.  

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (Court) held that a remand by the Board confers upon the Veteran or other claimant, as a matter of law, the right to compliance with the Board's remand order.  Moreover, the Court further held that the Board itself errs when it fails to ensure compliance with the terms of its remand.  Id.  Further development is, therefore, needed in light of this Stegall violation.

Finally, the Board notes that the issue of entitlement to TDIU is inextricably intertwined with the claims being remanded herein, as the outcome of the service connection claims may impact the outcome of the TDIU claim. See, e.g., Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  Hence, the Board will defer appellate consideration of the issue of entitlement to TDIU pending completion of the action requested below.

Accordingly, the case is REMANDED for the following action:

1.  After ensuring that any actions needed to comply with the VCAA, the Veteran and his representative should be provided a Statement of the Case as to the issues of entitlement to service connection for a disability due to burns of the right hand and fingers, an acquired psychiatric disability, a left leg disability, and a disability manifested by shaving holes in the face.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  If a timely substantive appeal is not filed, the claim should not be certified to the Board.  If so, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate.

2.  The Veteran's file should be referred to the VA examiner who conducted the June 2015 eye examination for an addendum opinion.  Based on examination findings, medical principles, and historical records, including available service treatment records, the examiner should address the following:

(a) What are the Veteran's current diagnoses pertaining to each eye?

(b) For each diagnosed eye disorder, does the evidence of record clearly and unmistakably show that the disorder existed prior to the Veteran's entrance into active duty?  If so, what evidence supports that conclusion?

(c) With respect to any such eye disorder that the examiner finds existed prior to the Veteran's entrance into active duty, is there clear and unmistakable evidence that the disorder was not aggravated during active service?  The term "aggravation" means an increase in disability during active service beyond the natural progress of the preexisting condition.  If so, what evidence supports that conclusion?

(d) For each diagnosed eye disorder that the examiner finds did NOT exist prior to service, is it at least as likely as not (50 percent or greater probability) that any such disorder had its onset during or is otherwise related to any event in the Veteran's active duty service.  Please explain why or why not.

The reasons and bases for all opinions expressed should be provided and the report should include a discussion of the Veteran's documented medical history, lay statements, and assertions.  

3.  After the development requested has been completed, the addendum report should be reviewed to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, corrective procedures should be implemented.  

4.  The case should be reviewed on the basis of the additional evidence.  If additional examinations are needed, they should be conducted.  If the benefits sought are not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


